Citation Nr: 0840652	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-31 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $50,904.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran has verified active military service from July 
1968 to February 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO).  It is noted that pension 
overpayments are dealt with by the Philadelphia, 
Pennsylvania, RO which has entered decisions in this case, 
but the file remains in the jurisdiction of the Atlanta RO.

The amount of debt listed on the cover page, $50,904, is the 
originally calculated amount of debt.  That amount appears to 
have been subsequently reduced based on an award change 
(service connection for chronic obstructive pulmonary disease 
was granted effective July 13, 2003 and rated as 30 percent 
disabling).  After accounting for this award, the amount of 
debt appears to be approximately $32,312.  


FINDINGS OF FACT

1.  The veteran was notified of an overpayment in the amount 
of $50,904 by way of a letter sent on March 25, 2004.  

2.  The evidence does not demonstrate that as a result of an 
error by either VA or the postal authorities, or due to other 
circumstances beyond the veteran's control, there was a delay 
in receipt of the notification of indebtedness beyond the 
time customarily required for mailing.

3.  The veteran did not submit a request for waiver of this 
debt until May 16, 2006.  This was more than 180 days and 
more than 1 year after notice.




CONCLUSION OF LAW

The recovery of the overpayment of nonservice-connected 
disability pension benefits in the amount of $50,904 is not 
waived.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, VCAA notice is not required because the issue 
presented involves a claim for waiver of recovery of 
overpayment of VA benefits.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) (The notice and duty to assist 
provisions of the VCAA do not apply to chapter 53 waiver of 
recovery matters, as chapter 53 already contains its own 
notice provisions.  The VCAA provisions are relevant to a 
different chapter of title 38, i.e., Chapter 51, and do not 
apply to waiver matters.).  The Board has reviewed the claims 
file and concludes that all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

In March 2004 letters, the veteran was informed that an 
overpayment in the amount of $50,904 had been made when VA 
discovered that he had been receiving Social Security 
disability benefits since February 1998.  These letters were 
sent to the same address used by the veteran prior to and 
subsequent to the mailing of the letters and the letters were 
not returned to VA as undeliverable, or for any other reason.  
The veteran has not contested the amount of the overpayment.  
As noted in the introduction, the amount of debt appears to 
now be lower as a result of an award of service connection 
effective during the period the veteran was receiving pension 
benefits.      

A request for waiver of indebtedness, other than loan 
guarantee, shall only be considered if made within 180 days 
following the date of a notice of indebtedness issued on or 
after April 1, 1983.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b).  The 180 day period may be extended if the 
individual requesting waiver demonstrated that as a result of 
an error by either VA or the postal authorities, or due to 
other circumstances beyond the debtor's control, there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  Id.  

In a May 2006 letter the veteran requested waiver of the 
overpayment debt.  No request was received prior to this 
date.  He stated that at the time that he received his 
original notification of overpayment he was in the hospital 
receiving treatment from a debilitating stroke and was 
unaware of the overpayment until recently.  A waiver was 
denied in June 2006 because the veteran had not submitted an 
application for waiver within 180 days of the date of 
notification.  The veteran disagreed with this decision and 
stated that he was in the hospital and recovering from a 
stroke when the March 25, 2004 letter containing notice of 
the overpayment was sent.  He relayed that he first knew of 
the debt when he was contacted by a collection agency in 
February 2005.  He stated that the collection agent said she 
would request a waiver for him.  He also stated that he 
contacted a Congressman in December 2005 after he was told 
his Social Security check was going to be offset.  At that 
point he thought that the overpayment had been waived due to 
his physical condition.  

Hospital records do show that the veteran was hospitalized on 
April 12, 2004.  Records do not show that he was hospitalized 
prior to this date but after the notification letter was sent 
some 17 days before.  Importantly, the veteran filed a claim 
for benefits (including service connection for a stroke) in 
November 2004 and stated in that claim that "I currently 
have an overpayment.  If benefits are established request 
that you only withhold $50.00 per month to repay this debt."  
This statement shows the veteran was aware of his debt.  This 
statement is not considered a request for waiver as the 
statement acknowledges the debt and offers a proposed payment 
plan, as opposed to asking for waiver.  

The veteran was sent notice of his debt on March 25, 2004 and 
has not demonstrated that as a result of an error by either 
VA or the postal authorities, or due to other circumstances 
beyond his control, there was a delay in receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing.  The veteran's statement in November 
2004 shows that he was well aware of his debt at that time.  
A request for waiver of indebtedness was not received until 
May 2006.  As a timely request for waiver of indebtedness was 
not received, the claim must be denied. 

It is noted that the March 2004 letter sent to the veteran 
told him he had 1 year to appeal the decision.  Documents on 
file indicate he was also informed of the 180 day limit on 
requesting a waiver.  In any event, the waiver request was 
received over 180 days and over 1 year.  As noted, it is not 
shown that he was precluded for a large period of time from 
filing his waiver request.  Significantly, he filed other 
claims during this time and acknowledged that the waiver 
existed.  In view of these facts and the discussion above, 
there is no legal basis upon which to allow this claim.


ORDER

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $50,904 is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


